PER CURIAM.
Alex Ivanovie, pro se, appeals the trial court’s summary denial of his motion for relief pursuant to Florida Rule of Criminal Procedure 3.860. The motion and the record on appeal do not conclusively establish that Ivanovie is not entitled to relief. Accordingly, this case is reversed and remanded with directions to the trial court to either conduct an evidentiary hearing or attach to its order of denial portions of the record showing that Ivanovie is not entitled to relief. See Carter v. State, 632 So.2d 1139 (Fla. 4th DCA 1994); Lewis v. State, 613 So.2d 115 (Fla. 4th DCA 1993).
REVERSED AND REMANDED.
GUNTHER, C.J., and WARNER and FARMER, JJ., concur.